Citation Nr: 0105164	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
right foot disability, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

In October 1999, the Board remanded the case for additional 
development of the record.  At that time, the veteran had 
also appealed denials of service connection for arthritis of 
the right foot and right forearm.  As discussed in the 
Remand, although the RO formally denied service connection 
for those disabilities, it was noted that the ratings 
assigned for the service-connected right foot and forearm 
disabilities included consideration of the arthritis.  Thus, 
it was noted that the claimed arthritis had already been 
rated as part of the service-connected disability.  

There appears to have been some confusion at the time of the 
November 1999 VA examination regarding the veteran's service-
connected foot and forearm disabilities.  In May 2000, the RO 
denied an increased rating for the service-connected forearm 
disability.  

The veteran filed a Notice of Disagreement, and a Statement 
of the Case was issued. A Substantive Appeal is not shown to 
have been filed to date; however, the Board notes that the 
appeal period had not expired when the case was again 
returned to the Board.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected right foot disability is 
shown to more nearly approximate a level of disablement 
consistent with that of an injury of a severe degree.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected fracture residuals of the right foot 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Codes 5284 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran injured his right foot in a motorcycle accident 
during service.  The foot was impaled by a portion of the 
motorcycle foot plate, and he suffered an extensive 
laceration of the foot with fractures of the first, second 
and possibly fifth metatarsals. 

A VA examination of the veteran's foot was conducted in 
August 1996.  He complained of problems with the right foot 
which became worse on prolonged standing.  He worked part 
time as a bus driver.  An examination of the foot revealed a 
four-inch scar overlying the arch of the foot and a one-inch 
scar on the dorsum.  An x-ray study revealed deformity of the 
metatarsals with degenerative changes.  

In February 1997, the veteran testified at a hearing at the 
RO.  He alleged that his foot swelled up with use.  He noted 
that, as a mechanic working on his feet 90 percent of the 
time, he was unable to continue to work because his foot 
bothered him too much.  

In June 1997, another VA examination was conducted.  The 
veteran stated that he had pain which occurred whenever he 
walked for longer than fifteen minutes or stood more than 
thirty minutes.  He noted that the foot had a chronic aching 
and felt more susceptible to a twisting injury.  When an 
exacerbation occurred, which was dependent upon activity, the 
pain was rated as 10/10.  An x-ray study revealed 
degenerative joint disease.  

The VA examination revealed a 10 cm. scar along the plantar 
aspect.  There was pain with palpation and numbness over the 
area.  Otherwise, there was a full range of motion, and 
sensation was intact except along the scar area.  There was 
no obvious pes planus or gait abnormalities.  The diagnosis 
was that of right foot pain secondary to metatarsal 
fractures.  

In November 1999, another VA examination was conducted.  The 
veteran complained of ongoing pain in the right foot.  He 
stated that his right foot would swell with increased 
activity.  The examination revealed a 10 cm. scar along the 
plantar surface.  There was pain with palpation over the 
right second metatarsal.  Sensation was intact, and there was 
full strength with dorsiflexion and plantar flexion.  He had 
a normal gait.  Dorsiflexion was to 10 degrees, and plantar 
flexion was to 45 degrees.  An x-ray study revealed a healed 
fracture of the second metatarsal shaft and "severe" 
degenerative change of the first metatarsophalangeal joint.  

The VA examiner stated that any weakened motion, 
incoordination or fatigability could not be further 
quantified in terms of additional loss of motion without 
prolonged provocative testing.  It was also noted that, with 
flare-ups, it was likely that range of motion was further 
restricted; however, it was not possible to accurately 
estimate the additional restriction without examining him at 
that time.  

In a December 1999 addendum, the VA examiner stated that the 
veteran's service-connected residual disability was mild in 
degree.  It was noted that he complained of an inability to 
perform his job as a mechanic and that x-ray studies revealed 
severe degenerative changes.  


Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
fracture of the right foot.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right foot disability is 
rated as 10 percent disabling under 38 C.F.R. § 4.71a 
including Diagnostic Code 5284.  That code provides for the 
assignment of a 10 percent rating for moderate foot injury.  
A 20 percent rating requires moderately severe foot injury, 
and a 30 percent rating requires severe foot injury.  

The medical evidence shows that the veteran had severe 
degenerative changes of the right foot with complaints of 
constant pain related to use.  It further shows that the 
veteran complained of swelling with slight activity and very 
severe pain during exacerbations.  Unfortunately, no 
arrangements were made to examine the veteran during one of 
these exacerbations.  See Ardison v. Brown, 6 Vet. App. 405 
(1994).  

The December 1999 VA examination addendum described the 
veteran's disability as being mild; however, the Board finds 
that the description was inconsistent with the rest of the 
record in that it did not fully reflect the nature of the 
initial injury or the residuals thereof or discuss the extent 
of residual impairment due to pain.  The Board finds in this 
regard that the veteran is shown by the medical evidence to 
have suffered an injury to his right foot that more nearly 
approximates that of a severe degree.  

The veteran complains of constant pain that is likely very 
severe during exacerbations.  The Board finds that, when 
considering the veteran's pain, the disability picture 
presented by his right foot fracture residuals more nearly 
approximates the criteria for a 30 percent rating-severe 
foot injury.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca v Brown, 8 
Vet. App. 202 (1995).  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
in this case, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 and the Board has applied all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  



ORDER

An increased rating of 30 percent for the service-connected 
fracture residuals of the right foot is granted, subject to 
the law and regulations controlling disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



